Citation Nr: 1223876	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-19 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased (compensable) initial evaluation for left ear hearing loss for the period between July 12, 2006 and April 20, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Navy from June 1961 to June 1991.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington.  The case has subsequently been handled by the RO in Oakland, California.  The appellant originally requested a hearing before the Board on his June 2008 VA Form 9, but he then withdrew his request for a Board hearing in a written statement submitted in January 2010.  The Board most recently remanded the case for additional development in January 2012.

The Veteran appealed the initial noncompensable rating assigned for the left ear hearing loss disability.  He was, in effect, asking for a higher rating effective from the date service connection was granted (July 12, 2006).  Thus, the evaluation for the entire time period in question is on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

While the case was in remand status, the RO granted service connection for right ear hearing loss, effective from April 21, 2011.  This was accomplished in a rating decision issued in January 2012, and created a situation in which the Veteran has been granted service connection for one ear (the left) only for the period from July 12, 2006 to April 20, 2011, followed by service connection for both ears as of April 21, 2011.  The Board notes that the June 2010 VA audiometric examination includes findings that demonstrate that the Veteran met the criteria of 38 C.F.R. § 3.385 in the right ear.  However, as yet, the Veteran has not indicated disagreement with any aspect of the January 2012 rating action.  Therefore, the issue on appeal is as listed on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The appellant's left ear hearing loss disability has been manifested by Level I hearing acuity for the period between July 12, 2006 and April 20, 2011.

2.  The appellant's service-connected left ear hearing loss disability has not been shown to produce an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization sufficient to render impractical the application of the regular schedular standards for the period between July 12, 2006 and April 20, 2011.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for left ear hearing loss were not met at any time between July 12, 2006, and April 20, 2011.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Table VI and Table VII, 4.86, Diagnostic Code 6100 (2011); Fenderson v. West, 12 Vet. App. 119, 126 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits has been codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In a claim for increase, the requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The appellant's hearing loss claim arises from his disagreement with the initial evaluation assigned for that disability following the grant of service connection.  The Court has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, supra, at 491.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Furthermore, to whatever extent the decision of the Court in Dingess requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Letter to the Veteran from VA, dated in July 2006 (prior to the December 2006 rating action), and May 2008, contained the information required by Dingess.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, private treatment records have been associated with the claims file and the Veteran was afforded VA audiometric examinations in October 2006, June 2010, and April 2011.  

A medical opinion is adequate when it is based upon consideration of a veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Each one of the VA audiometric examinations was conducted by a medical professional, and the associated reports reflect review of the Veteran's prior records.  The examinations included reports of the symptoms for the claimed disability and demonstrated objective evaluations.  The VA examiners were able to assess and record the condition of the left ear hearing loss disability.

The Board finds that the audiometric examination reports are sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that the examinations were in any way incorrectly prepared or that the VA examiners failed to address the clinical significance of the Veteran's claimed left ear hearing loss.  Further, the VA examination reports addressed the applicable criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the Veteran was informed about the kind of evidence that was required and the kinds of assistance VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence needed for increased evaluations for hearing loss, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed includes the appellant's private treatment records dated between 1996 and 2006; the reports of the VA audiometric examinations conducted in October 2006, June 2010, and April 2011; and various written statements submitted by the appellant and his representative.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from initially assigned ratings, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Service connection for left ear sensorineural hearing loss was established by a rating decision, effective as of July 2006.  An initial evaluation of zero percent was assigned.  The appellant contends, in essence, that his hearing loss disability at issue in this case has been more severely disabling than reflected by the noncompensable evaluation.  The noncompensable evaluation for left ear hearing loss was in effect between July 12, 2006 and April 20, 2011.

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

The severity of a hearing loss disability is determined by comparison of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Under 38 C.F.R. § 4.85(a), an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000 and 4000 hertz, or Hz (cycles per second).  The Schedule allows for such audiometric test results to be translated into a numeric designation ranging from level I, for essentially normal acuity, to level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.

As noted above, the appellant was service-connected for hearing loss in only one ear (the left) for the period between July 12, 2006 and April 20, 2011.  In such cases, the disability is evaluated as a paired organ.  Specifically, where there is deafness compensable to a degree of 10 percent or more in one ear as a result of service-connected disability and deafness in the other ear as the result of nonservice-connected disability that is not the result of a veteran's own willful misconduct, the rate of compensation shall be paid as if the combination of the disabilities was the result of service-connected disability.  See 38 U.S.C.A. § 1160(a)(3); see also VAOPGCPREC 32-97.  Here, deafness has not been shown in either ear.

The implementing regulation regarding hearing loss in one ear provides that a claimant must have a service-connected hearing impairment of 10 percent or more, and a hearing impairment in the nonservice-connected ear that meets the criteria at 38 C.F.R. § 3.385 before both ears may be considered in deriving the level of disability.  See 38 C.F.R. § 3.383(a)(3).

In determining if the service-connected ear has a hearing impairment of 10 percent or more the nonservice-connected ear must initially be given a value of Roman Numeral I.  See 38 C.F.R. § 4.85(f).  The service-connected ear must then either have a numeric value of either X or XI, as determined by either Table VI, or Table VIA, in order to considered as compensable.  See 38 C.F.R. § 4.85, Table VII (combination of Level I and either Level X or Level XI results in a 10 percent rating).  

As the following discussion will show, the evidence of record does not demonstrate that the appellant had a compensable disability rating for his service-connected left ear at any time between July 12, 2006 and April 20, 2011. 

The appellant underwent a VA medical examination in October 2006.  He said that he felt that his hearing was fundamentally normal, but he suspected he might have a loss because of his long-term in-service use of dental drills.  The appellant also underwent a VA audiometric examination in November 2006.  The appellant reported that his situation of greatest difficulty was not one of loss of hearing, but rather one of sensitivity to loud noises and some voices.  He also reported that he was having problems with conversations in restaurants and with female voices.  

The examination included audiometric testing and the resulting pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
25
35
23
LEFT
20
20
25
40
26

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  These findings result in a corresponding designation of Level I hearing acuity in the right ear and Level I in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, such findings result in a noncompensable disability evaluation.

The appellant was afforded another VA audiology examination in June 2010; he was noted to not wear hearing aids.  The appellant complained of decreased hearing in each ear and said that he had problems with watching television and with one-on-one conversations, especially when listening to female voices.  He reported that he would ask speakers to repeat themselves or he would ask someone what had been said.  He also stated that his hearing loss created minimal (2/10) problems in his life.  The examination included audiometric testing and the resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
35
40
29
LEFT
30
25
40
45
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  These findings result in a corresponding designation of Level I hearing acuity in the right ear and Level I in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, such findings result in a noncompensable disability evaluation.

The appellant was afforded another VA audiology examination in April 2011.  The examination included audiometric testing and the resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
25
30
40
31
LEFT
30
35
40
45
38

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  These findings result in a corresponding designation of Level I hearing acuity in the right ear and Level I in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, such findings result in a noncompensable disability evaluation.

It should also be noted that the appellant did not experience an exceptional pattern of hearing as set forth in 38 C.F.R. § 4.86 at any time between July 2006 and April 2011.  This is so because no puretone thresholds are 55 decibels or more, and because the thresholds at 2000 Hz are less than 70 decibels.  38 C.F.R. § 4.86.

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a veteran's hearing impairment disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the VA examiners of October 2006, June 2010, and April 2011, noted the effects on the appellant's daily life included his complaints of difficulty understanding in restaurants, difficulty with the television and difficulty understanding conversational speech, especially with female voices.  Thus, the three VA audiology examination reports did include information concerning how the appellant's hearing impairment affects his daily functioning.  Further, the appellant was given the opportunity to provide additional evidence through his lay statements and those of third parties.

The Board is aware of the Veteran's contentions concerning his difficulty with hearing, and has considered those contentions that he experiences problems with his daily activities that are due to the hearing loss disability.  He maintains that he is entitled to a compensable rating.  On the other hand, the objective clinical evidence of record does not support a compensable evaluation for his left ear hearing loss at any time between July 12, 2006 and April 20, 2011.  While the Veteran is capable of describing how he experiences his hearing loss, medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, supra.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  But, as previously noted, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under Diagnostic Code 6100, a zero percent evaluation is assigned where hearing is at Level I for one ear and Level I for the other.  Under the pertinent regulations, a zero percent rating is yielded by the October 2006 2003 VA audiometric examination results and by the June 2010 and April 2011 VA audiometric examination results.  The requirements of 38 C.F.R. § 4.85 set out the numeric levels of impairment required for each disability rating, and those requirements are mandatory.  The Board must accordingly find that the preponderance of the evidence is against the appellant's claim for a compensable evaluation for his left ear hearing loss disability for the period from the time of the initial grant of service connection in July 2006 through April 20, 2011.  

Notwithstanding the above discussion, increased evaluations for the left ear hearing loss disability could be granted if it were demonstrated that that particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Given the appellant's complaints, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The record reflects that the appellant has not required any hospitalization for the service-connected hearing loss disability at issue, and that the manifestations of the disability are not in excess of those contemplated by the currently assigned rating.  Furthermore, although the appellant experiences occupational impairment, there is no indication in the record that the average industrial impairment from the hearing loss disability would be in excess of that contemplated by the assigned rating.  In fact, the appellant has been able to function without the use of hearing aids and he has never reported any effect on his daily life from the hearing loss that was more than minimal for the period from July 12, 2006 through April 20, 2011.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board finds no evidence that the hearing loss disability presents such an unusual or exceptional disability picture as to require an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  As discussed above, there are higher ratings available for hearing loss, but the required manifestations have not been shown in this case.  The Veteran's hearing loss is manifested by difficulty hearing speech.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  The appellant has not offered any objective evidence of any symptoms due to the hearing loss disability that would render impractical the application of the regular schedular standards.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (when evaluating an increased rating claim, it is well established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own). 

The Board has carefully considered the Veteran's contentions.  In this case, however, the competent medical evidence offering the specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the hearing loss disability on appeal.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the left ear hearing loss for the period between July 12, 2006 and April 20, 2011.  The clinical assessments of record are considered persuasive as to the appellant's degree of impairment due to hearing loss, since they consider the overall industrial impairment due to this service-connected condition.  

The preponderance of the most probative evidence does not support assignment of any higher (compensable) rating for the left ear hearing loss disability.  The findings needed for the next higher evaluation for the hearing loss disability are not currently demonstrated.  Since the preponderance of the evidence is against an allowance of a compensable evaluation for the left ear hearing loss disability under the schedular criteria for the period from July 12, 2006 through April 20, 2011, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the appellant has not contended that he is unemployable solely due to his hearing loss and the evidence of record, including the appellant's own statements, does not indicate that the left ear hearing loss has interfered with the appellant's capacity to work.  Furthermore, unemployability due to the hearing loss disability has not been demonstrated in the evidence of record.  Therefore, the matter of entitlement to a total disability rating based on individual unemployability due to the hearing loss disability is not raised.


ORDER

A compensable evaluation for the left ear hearing loss disability is denied for the period from July 12, 2006 through April 20, 2011.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


